DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 26 August 2021.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12-13 and 15-19 are ejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Mallenahally (US 10,095,857 B1).
Per claim 1, Plenderleith discloses a method for using a volumetric CAPTCHA display to verify that a human is present at a computer (Abstract, “Disclosed are various embodiments for generating a physics-based CAPTCHA.  In a physics-based CAPTCHA, an object is placed within a scene so that a visually observable change occurs to the object.  The scene is animated so that the visually observable change occurs to the object.  Before and after imagery can be captured and used as a challenge and a response.  Incorrect responses can be generated by altering the scene or object.”)  comprising: 
responsive to a request for a computer resource (e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...
prompting a user to answer a question about the first 3D feature of the volumetric CAPTCHA display (e.g., Box 509 as shown in Fig. 5; paragraph [0018]; paragraph [0060], “… At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made....  “); 
responsive the received user response being correct, allowing the user access to the computer resource (e.g., Box 513 as shown in Fig. 5; paragraph [0060], “ …If the selection corresponds to a correct response 239, the network page server 219 can grant access to the resource at box 513 ...   “ ); 
wherein the first 3D feature and the second 3D feature have a  3D relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Plenderleith does not expressly disclose:
wherein the volumetric CAPTCHA changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display;
including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position; and 
evaluating a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position.
Mallenahally discloses:
wherein the volumetric CAPTCHA changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display (column 3, lines 3-67 to column 4, lines 1-column 7, lines 39-67 to column 8, lines 1-28; Fig. 3 illustrates wherein the volumetric CAPTCHA, i.e., 3D environment 310, changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display.  Examiner’s Note: Examiner is interpreting the 3D environment 310 to be a volumetric CAPTCHA display.  Mallenahally teaches changing the appearance depending on user viewing position with respect to the volumetric CAPTCHA display.);
including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position (e.g., instructions 202 as shown in Fig. 2; column 6, lines 52-55); and
evaluating a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric from the first user viewing position (e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 3D challenge-response test of Mallenahally in the physics-based CAPTCHA device of Plenderleith for the purpose of distinguishing human users from bots and preventing bots from committing abuses of electronic resources as suggested by Mallenahally (See column 1, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Mallenahally to obtain the invention as specified in 1.
Per claim 2, Plenderleith and Mallenahally disclose the method as recited in claim 1, wherein the relationship between the first 3D feature and the second 3D feature changes in the volumetric CAPTCHA display when viewed from the first user viewing position compared to a second user viewing position[[s]. (Plenderleith, Abstract; paragraph [0011], “… The challenge-response test can be generated by capturing "before" and "after" imagery of a two-dimensional (2D) or three-dimensional (3D) scene in which an object is placed and in which an observable change occurs with respect to the object in the imagery... “; paragraph [0017]; paragraph [0027]; Mallenahally, column 6, lines 47—67 to column 7, lines 1-24).
Per claim 3, Plenderleith and Mallenahally disclose the method as recited in claim 1, further comprising; 
prompting the user to answer a question about the second 3D feature of the volumetric CAPTCHA display (Plenderleith, e.g., Box 509 as shown in Fig. 5; At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “) including an instruction to the user to view the volumetric CAPTCHA from a second user viewing position (Mallenahally, e.g., instructions 202 as shown in Fig. 2; column 6, lines 52-55); and 
evaluating a received user response to the question about the second 3D feature for correctness of the received user response in describing the second 3D feature of the volumetric CAPTCHA (Plenderleith, e.g., Box 511 as shown in Fig. 5; paragraph [0060], “…  At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “) from the second user viewing position(Mallenahally, column 3, lines 3-67 to column 4, lines 1-column 7, lines 39-67 to column 8, lines 1-28).
Per claim 5, Plenderleith and Mallenahally disclose the method as recited in claim 1, wherein the question asked is a 3D relationship question concerning first 3D feature and the second 3D feature (Plenderleith, e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 8, Plenderleith and Mallenahally disclose the method as recited in claim 2, further comprising prompting the user to view the volumetric CAPTCHA from the second user position and answer a second question about the volumetric CAPTCHA (Mallenahally, e.g., block 514 as shown in Fig. 5; column 11, lines 25-35)
Per claim 9,  Plenderleith discloses an apparatus (e.g., computing environment 203 as shown in Fig. 2 and 6s; paragraph [0022]), comprising: 
a processor (e.g., memory 606 as shown in Fig. 6; paragraph [0061]); 
computer memory (e.g., data store 212 as shown in Fig. 2) holding computer program instructions executed by the processor for using a volumetric CAPTCHA display to verify that a human is present at a computer (paragraph [0064]; paragraph [0068]; paragraph 0070]), the computer program instructions comprising: 
program code responsive to a request for a computer resource for causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...  “), the volumetric CAPTCHA having a first three dimensional (3D) feature and a second 3D feature (e.g., Fig. 1A illustrates the volumetric 
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display(e.g., Box 509 as shown in Fig. 5; paragraph [0018]; paragraph [0060], “… At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made....  “); and 
program code, operative to allow the user access to the computer resource; wherein the first 3D feature and the second 3D feature have a 3D relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Plenderleith does not expressly disclose:
wherein the volumetric CAPTCHA changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display
including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position; and 
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position.
Mallenahally discloses:
wherein the volumetric CAPTCHA changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display (column 3, lines 3-67 to column 4, lines 1-column 7, lines 39-67 to column 8, lines 1-28; Fig. 3 illustrates wherein the volumetric CAPTCHA, i.e., 3D environment 310, changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display.  Examiner’s Note: Examiner is interpreting the 3D environment 310 to be a volumetric CAPTCHA display.  Mallenahally teaches changing the appearance depending on user viewing position with respect to the volumetric CAPTCHA display.);
including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position (e.g., instructions 202 as shown in Fig. 2; column 6, lines 52-55); and
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 3D challenge-response test of Mallenahally in the physics-based CAPTCHA device of Plenderleith for the purpose of distinguishing human users from bots and preventing bots from committing abuses of electronic resources as suggested by Mallenahally (See column 1, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Mallenahally to obtain the invention as specified in claim 9.
Per claim 10, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, further comprising: program code, operative to prompt a user to view the volumetric CAPTCHA from a first user viewing position different than a front user viewing position directly in front of the volumetric CAPTCHA display (Mallenahally, column 7, lines 39-56); wherein the volumetric CAPTCHA display needs to be viewed from the first user viewing position to observe the first 3D feature (Mallenahally, e.g., Fig. 3 illustrates wherein the volumetric CAPTCHA display needs to be viewed from the first user viewing position to observe the first 3D feature.).
Per claim 12, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, further comprising: program code, operative to prompt the user to answer a question about a particular layer of the volumetric CAPTCHA (e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 13, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, further comprising program code operative to the user 
Per claim 15, Plenderleith discloses a computer program product in a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system for using a volumetric CAPTCHA display to verify that a human is present at a computer (paragraph [0064]; paragraph [0068]; paragraph 0070]), the computer program instructions comprising: 
program code responsive to a request for a computer resource for causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display(e.g., Box 509 as shown in Fig. 5; paragraph [0018]; paragraph [0060], “… At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made....  “); and 
program code, operative to allow the user access to the computer resource; wherein the first 3D feature and the second 3D feature have a 3D relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Plenderleith does not expressly disclose:
wherein the volumetric CAPTCHA changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display;
including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position.
Mallenahally discloses:
wherein the volumetric CAPTCHA changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display (column 3, lines 3-67 to column 4, lines 1-column 7, lines 39-67 to column 8, lines 1-28; Fig. 3 illustrates wherein the volumetric CAPTCHA, i.e., 3D environment 310, changes appearance depending on user viewing position with respect to the volumetric CAPTCHA display.  Examiner’s Note: Examiner is interpreting the 3D environment 310 to be a volumetric CAPTCHA display.  Mallenahally teaches changing the appearance depending on user viewing position with respect to the volumetric CAPTCHA display.);
including an instruction to the user to view the volumetric CAPTCHA from a first user viewing position (e.g., instructions 202 as shown in Fig. 2; column 6, lines 52-55); and
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA from the first user viewing position (e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 3D challenge-response test of Mallenahally in the physics-based CAPTCHA device of Plenderleith for the purpose of 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Mallenahally to obtain the invention as specified in claim 15.
Per claim 16, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, wherein the first user viewing position the volumetric CAPTCHA display needs to be viewed from is a user viewing position other than a front user viewing position directly in front of the volumetric display for the user to be able to observe the first 3D feature(Mallenahally, e.g., Fig. 3 illustrates wherein the volumetric CAPTCHA display needs to be viewed from the first user viewing position to observe the first 3D feature; column 7, lines 39-56).
Per claim 17, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, wherein the first user viewing position the volumetric CAPTCHA display needs to be viewed from is a user viewing position other than a front user viewing position directly in front of the volumetric display for the user to be able to observe the first 3D feature (Plenderleith, Abstract; paragraph [0014]; paragraph [0017]; paragraph [0026]).
Per claim 18, Plenderleith and Mallenahally disclose the computer program product as recited in claim 16, further comprising; 
program code operative to prompt the user to answer a question about the second 3D feature of the volumetric CAPTCHA display including an instruction to the user to view the volumetric CAPTCHA from a second user viewing position 
program code operative to evaluate a received user response to the question about the second 3D feature for correctness of the received user response in describing the second 3D feature of the volumetric CAPTCHA  from the second user viewing position (Mallenahally, e.g., Block 516 as shown in Fig. 5; column 11, lines 36-44).
Per claim 19, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, wherein the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change the 3D relationship with each other and the question is about the change in the 3D relationship between the first 3D feature and the second 3D feature (Plenderleith, e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).

Claims 4, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Mallenahally (US 10,095,857 B1), and further in view of Chow et al. (Hereinafter, Chow, US 2012/0291122 A1).
Per claim 4, Plenderleith and Mallenahally disclose the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature is obscured by the second 3D feature.
Chow discloses wherein the first 3D feature is obscured by the second 3D feature (paragraph [0070], “Another issue that should to be addressed was how to make it difficult for computer vision techniques to reconstruct the 3D scene.  To achieve this, characters in STE-CAP-e are rendered in a random order with a degree of translucency.  This effectively blends the colours of the foreground and background characters together and creates a `see-through` effect (the degree of which can be adjusted), thus making it harder for attacks involving image processing and computer vision techniques.”).  Chow teaches blending the colors of foreground and background characters together to create a `see-through` effect.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 4.
Per claim 6, Plenderleith and Mallenahally disclose the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature and the second 3D feature are translucent and the second 3D feature obscures the first 3D feature when viewed from [[a]] the first user viewing position and translucent 3and the second 3D feature does not obscure the first 3D feature when viewed from a second user viewing position.
Chow discloses wherein the first 3D feature and the second 3D feature are translucent and the second 3D feature obscures the first 3D feature when viewed from [[a]] the first user viewing position and translucent 3and the second 3D feature does not user viewing position e.g., Figs. 3-5; paragraphs [0065-0067]; paragraph [0070]).  Chow teaches the apparent displacement or difference of orientation of an object viewed at two different locations.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 6.
Per claim 7, Plenderleith and Mallenahally disclose the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature is displayed in the volumetric CAPTCHA in a rear layer and the second 3D feature is displayed in the volumetric CAPTCHA in a front layer and the first 3D feature is increased in size to make the first and second 3D features have a same height when viewed from a front position.
Chow discloses wherein the first 3D feature is displayed in the volumetric CAPTCHA in a rear layer and the second 3D feature is displayed in the volumetric CAPTCHA in a front layer and the first 3D feature is increased in size to make the first and second 3D features have a same height when viewed from a front position (paragraph [0069], “In normal perspective projection, objects will get smaller with distance from the viewer.  However, this can be avoided in STE-CAP-e, as otherwise separating foreground from background characters will be a simple matter of distinguishing characters based on their size.  As such, the characters in STE-CAP-e are scaled in a way that makes them all appear to be of similar sizes when rendered in the 2D image, despite them being at different depths in 3D.”). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 7.
Per claim 11, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, but does not expressly disclose wherein first 3D feature and the second 3D feature are displayed in different layers of the volumetric CAPTCHA.
Chow discloses wherein first 3D feature and the second 3D feature are displayed in different layers of the volumetric CAPTCHA (paragraphs [0055-0056]; paragraph [0069]). Chow teaches displaying a first 3D feature in the foreground and second 3D feature in the background.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith and 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Chow to obtain the invention as specified in claim 11.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Mallenahally (US 10,095,857 B1), and further in view of Rowlingson (US 2017/0011212 A1).
Per claim 14, Plenderleith and Mallenahally disclose the apparatus as recited in claim 9, but does not expressly disclose wherein the at the first user viewing position, further comprising program code, operative to prompt the user to answer a question about at a second user viewing position where the first 3D feature is not obscured by the 
Rowlingson discloses wherein the at the first user viewing position, further comprising program code, operative to prompt the user to answer a question about at a second user viewing position where the first 3D feature is not obscured by the 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Rowlingson to obtain the invention as specified in claim 14.
Per claim 20, Plenderleith and Mallenahally disclose the computer program product as recited in claim 15, but does not expressly disclose wherein the first 3D feature and the second 3D feature are layers in the volumetric CAPTCHA, the second 3D feature obscures the first 3D feature at a first time and the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change positions so that the first 3D feature obscures the second 3D feature at a second time and the question is about a change in the 3D relationship between the first 3D feature and the second 3D feature.
Rowlingson discloses wherein the first 3D feature and the second 3D feature are layers in the volumetric CAPTCHA, the second 3D feature obscures the first 3D feature at a first time and the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change positions so that the first 3D feature obscures the second 3D feature at a second time and the question is about a change in the 3D relationship between the first 3D feature and the second 3D feature (Abstract; paragraphs [0009-
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in the physics-based CAPTCHA device of Plenderleith and Mallenahally for the purpose of providing a mechanism for verifying that a user of a computer system is a person, as opposed to an entity mimicking a person, which mechanism is not reliant upon increasing a degree of obfuscation of alphanumerics since these can potentially be interpreted by a software routine or are potentially not interpretable by a human user as suggested by Rowlingson (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith, Mallenahally, and Rowlingson to obtain the invention as specified in claim 20.
Response to Arguments
Examiner Interview
Examiner acknowledges comments regarding interview of August 24, 2021.
I. 	Claim Objections
In view of the amendments to the claims 13 and 16, the Examiner withdraws the claim objections to claims 13 and 16.
II	Claim Rejections 35 USC §102 and 35 USC §103
Applicant’s arguments, see Remarks, filed 26 August 2021, with respect to the rejection(s) of Claims 1-3, 5, 9, 12, 13 15 and 17-19 are rejected under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173